Title: To Benjamin Franklin from Robert Morris, 3 December 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 3d Decr. 1781.
I was yesterday morning favoured with yours of the twelfth of September, inclosing third copies of your two Letters of the twenty sixth of July, also a copy of Count de Vergennes Letter to you of the twenty third of August. I find by these Letters that the Idea I had entertained as to the advances made by the Court, was not so favourable as the truth, & that the ten Million Livres (or five Million Florins) to be borrowed in Holland will be over and above those advances. How much pleasure I recieve from that circumstance you will easily concieve. It is an additional pleasure that the Labor of adjusting the matters mentioned in mine of the twenty seventh of November, will be saved to you.
I am much surprized to find so large purchases made on account of the United States in Holland. If every thing else were equal, the generous conduct of France towards us is such that I cannot but think every possible preference ought to be given to the Manufacturers of that Nation. But there is in my opinion very essential preferences of a different kind. The Position of Amsterdam is unfavorable, in a war with England, to a Commerce with this Country. France also can (and I suppose will) give Convoy to the Articles procured there. But I will dwell no longer on this subject, for I trust that nothing of the kind will happen hereafter.
Should the Loan be obtained, you will be so kind Sir as to deposit one Million Florins with Mr. Grand, to whom I will pray you to deliver the inclosed Letter. I shall in consequence not draw upon you for a Million Livres in favour of Messrs. Le Couteulx & Co., as I intended, and in like manner I beg leave to revoke what I have said on the subject of paying all Ballances into their hands in my Letter of the twenty seventh last; one Million of Florins you will also be pleased to deposit with the house of Grand at Amsterdam, sending me the precise address of both so that I can direct my Bills properly to them. Nearly one Million will be necessary to pay for the Invoice sent in my letter of the twenty seventh last; the remaining two Millions I wish may be Shipped from France in Gold in proper vessels of War, which I dare say will readily be provided by Monsr: de Castres.
I percieve you have not written to Congress on the subjects mentioned in the Count de Vergennes Letter, of the twenty third of August, which I am glad of. The more an opinion prevails here that we must succor ourselves, the more we shall do it; and therefore I shall not communicate what you have said for the present, but as the best acknowlegment I shall endeavour to further the operations against our Common Enemy, and draw forth all our resources for an early and vigorous Campaign. The splendid and important success which has crowned the combined Arms in Virginia, is I hope only an earnest of what is to be done next year. These are the returns which we will make to the King for the aid he so generously affords, and I have a very particular satisfaction in assuring you, that throughout this Country a strong attachment to the French Nation is daily taking place of that Blind partiallity once felt for every thing that had the name of English. Let me add for your use, a piece of Mercantile information lately communicated to me from unquestionable authority. The demand for french goods to this Country has raised the price there from twenty to thirty per Cent, the importations have reduced the prices here near twenty per Cent, and the Exchange you already know has been raised considerably.
I shall say nothing to you in this Letter on the subject of future Supplies, further than what is contained in mine of the twenty seventh last, because I feel a Conviction that you will obtain such as may be necessary. I will only repeat what I have often said, let them be early.— I enclose a Letter to Mr. Fleury which you shall either deliver or not as may best answer your purposes.
I hope often to have the pleasure of hearing from you, and I pray you to believe me with very great truth Dr. Sir Your Excellency’s most obedient & humble Servant
Robt Morris

P.S. You have enclosed the Copy of An Act of Congress passed in Consequence of one of your letters on the Subject it relates to.

 
Endorsed: Mr Morris Dec. 3. 81
